PER CURIAM.
Moreton Rolleston, Jr., appeals the district court’s orders denying his motion for a temporary injunction, dismissing his complaint in which he sought to enjoin the enforcement of a state court judgment, and denying his motion for reconsideration. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Rolleston v. Holbrook, No. CA-01-256-2 (W.D.N.C. Nov. 29, 2001; Dec. 5, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.